Citation Nr: 1640760	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army Reserves.  She had a period of active duty for training (ACDUTRA) from October 1998 to April 1999.  No other periods of ACUDTRA are verified by the record.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims folder. 

This case was processed using the Veterans Benefits Management System (VBMS) paperless claims processing service. Virtual VA contains additional records that are irrelevant to the claim on appeal or are duplicative of what is in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary prior to appellate review of the Veteran's claims.

First, remand is necessary to verify the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) during her Reserve service, and to obtain service treatment records (STRs).  Of record are STRs dating from 1998 through 2003.  At the Board hearing the Veteran, however, reported service in the Reserves through July 2006.  Therefore, the record indicates that the Veteran's STRs may be incomplete.  In light of the foregoing, remand is necessary to verify the Veteran's periods of ACDUTRA, INACDUTRA, in the Reserves and to obtain all STRs.

Second, remand is required to obtain and associate with the claims folder all outstanding private treatment records.  At the July 2016 Board hearing the Veteran indicated that she was submitting additional private medical records and waiving AOJ review; however, no additional records have been associated with the claims folder subsequent to the July 2016 hearing.  Thus, on remand it is necessary to identify and obtain all outstanding and relevant treatment records.

Third, with regard to the Veteran's claim of entitlement to service connection for a bilateral knee disorder, remand is required to secure an adequate VA examination and opinion.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Veteran underwent a VA knee examination in April 2011.  Upon review of the Veteran's records, in-person examination, and diagnostic testing, the examiner determined that there was no pathology of either knee to support a diagnosis.  The examiner did not, however, reconcile the Veteran's STRs showing a diagnosis of retro-patellar pain syndrome, or explain why that diagnosis was no longer applicable.  Therefore, the report is inadequate.  In addition, at the July 2016 hearing the Veteran indicated that she had medical records showing current diagnoses pertaining to the knees.  Thus, an adequate VA examination and opinion is necessary that considers all evidence relevant to the Veteran's claimed bilateral knee disorder.  

Fourth, with regard to the Veteran's claim of entitlement to service connection for a low back disorder, remand is necessary to secure an adequate VA examination and opinion.  See Barr, 21 Vet. App. at 312.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran underwent a VA back examination in April 2011.  Upon review of the Veteran's records, in-person examination, and diagnostic testing, the examiner diagnosed chronic lumbar strain and opined that it was not a continuation of the low back pain for which she was treated while on active duty.  The examiner offered no rationale to support this opinion, therefore it is inadequate.  

Last, remand is required for issuance of a statement of the case.  In September 2013, the Veteran submitted a timely notice of disagreement to a July 2013 rating decision that denied service connection for hypertension, diabetes mellitus type II, and rheumatoid arthritis.  To date, a statement of the case has not been issued addressing those issues.  Rather, in a May 2014 letter, the RO indicated to the Veteran that the issues would be considered on a new and material basis.  This was in error.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA from April 1999 through July 2006.  The AOJ must identify each verified period of ACDUTRA and INACDUTRA in a memorandum to the file that should then be associated with the claims folder for the examiners review.  Summarize the findings and all actions taken, and include a copy of the summary in the claims file. 

2.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to obtain all STRs from 1998 through 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include the records referenced at the July 2016 Board Hearing.  Also notify the Veteran that she should obtain a statement from the physician that told her that the knee disorders could have been caused by overuse during military service.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any currently present bilateral knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A full history of the Veteran's knee symptoms must be elicited.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed left or right knee disorder is due to an injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA, or incurred in or otherwise related to a period of active duty.

The examiner must specifically address the following:  1) the December 1998 service treatment record noting complaints of bilateral knee pain and a diagnosis of retropatellar pain syndrome; 2) the Veteran's testimony regarding onset and continuity of symptoms, including the report of a right knee injury during her initial period of ACDUTRA.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A full history of the Veteran's low back symptoms must be elicited.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is due to an injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA, or incurred in or otherwise related to a period of active duty.

The examiner must specifically address the following:  1) the September 2001 service treatment record noting complaints of ongoing back pain; and 2) the Veteran's testimony regarding onset and continuity of symptoms, to include motor vehicle accidents in 2001 and 2003.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  Issue a statement of the case addressing the issues of entitlement to service connection for hypertension, diabetes mellitus type II, and rheumatoid arthritis.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless she perfects her appeal.

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

